IN THE CIMINAL COURT FOR CLAIBORNE COUNTY, TENNESSEE

 

STATE OF TENNESSEE,
Plaintiff,

VS. Docket # 16-CR-2346

TERRY EDWARD ELLISON
Defendant,

 

ORDER OF APPOINTMENT
This cause came on to be heard before this Honorable Court, that the Defendant is
entitled to the appointment of counsel. Having been found indigent by this Court, it is
accordingly ORDEDED, ADJUDGED, AND DECREED that Dennis M. Bailey, JR,, is
appointed to represent the Defendant throughout the proceedings in this Court. Mr. Bailey shall
be compensated at those rates and fees established by the Tennessee Supreme Court and/or
Adrninistrative Office of the Courts upon proper application.

ENTER this the S/ day of May, 2018.

CE

E. Shayne Sexton, Judge

 

“hme f

APPROVED FOR ENTRY:

/ > 95 ST
ennis M. Bailey Jr. FILED

Attorney at Law Claibome County Criminal Court
P.O, Box 291
Tazewell, TN 37879

BPR# 33778 MAY 34 2018

Jackie Rosen bal(t pr
FY, DC

 

 

Case 3:19-cv-00182-CLC-DCP Document 32-3 Filed 11/05/20 Page 10f2 PagelD #: 146
IN THE CRIMINAL COURT FOR CLAIBORNE COUNTY, TENNESSEE

 

STATE OF TENNESSEE )
} 16-CR-2399
¥. } Case No.: 18-CR-2809
) 19-CR-3140
TERRY ELLISON y

 

ORDER GRANTING WITHDRAWAL

 

On motion of counsel to withdraw, the Court finds good cause to allow Attorney Dennis M.

Bailey Jr. to withdraw from the above pending matter.

IT IS THEREFORE ORDERED:
1. That, Dennis M. Bailey Jr. is relieved of further responsibility in this matter;
2. That, no counsel be appointed as Defendant intends to proceed pro se.

ENTER this the l day of LANE , 2019.

CF.

HON. E. SHAYNE SEXTON
Drafted by:

We

Dennis M. Bailey Jr. #033778

CERTIFICATE OF SERVICE
The undersigned attorney hereby certifies that a true and exact copy of the foregoing Notice of
Appeal has been served upon the following, via personal service, to ensure delivery to:

Terry Ellison
415 Straight Creek Rd,
New Tazewell, TN 37825

This the 1 day of June » 2019.

FILED ,
Clalborne County Criminal Court ie Jn
enms M. Bailey Jr. (4033778)

 

JUN 11 2019

Jeong Tippee. Clerk
0 aes, Dc

Case 3:19-cv-00182-CLC-DCP Document 32-3 Filed 11/05/20 Page 2of2 PagelD #: 147

 
